Citation Nr: 1104042	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-37 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a higher level of special monthly compensation 
based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from June 1962 to September 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Reno, Nevada (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

A veteran who, as the result of a service-connected disability, 
has suffered the anatomical loss or loss of use of both feet 
shall receive special monthly compensation.  See 38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2010).  The Veteran is 
currently in receipt of special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(l) for the loss of use of both 
feet, as well as under 38 U.S.C.A. § 1114 (p) for having a 
disability rated as 100 percent disabling plus a disability that 
is separately ratable as 60 percent or more, and under 
38 U.S.C.A. § 1114(k) for loss of use of a creative organ.  
However, he seeks a higher level of special monthly compensation 
based on the need for regular aid and attendance.  

Special monthly compensation at the aid and attendance rate is 
payable when, due to his service-connected disabilities, a 
veteran is helpless or so nearly helpless that he requires the 
regular aid and attendance of another person.  38 C.F.R. § 3.350.  

If any veteran, otherwise entitled to compensation authorized 
under other rates of special monthly compensation, is in need of 
regular aid and attendance, then, in addition to such 
compensation-(1) the veteran shall be paid a monthly aid and 
attendance allowance; or (2) if the veteran, in addition to such 
need for regular aid and attendance, is in need of a higher level 
of care, such veteran shall be paid a higher monthly aid and 
attendance allowance in lieu of the allowance in clause (1) of 
the subsection, if VA finds that the veteran, in the absence of 
the provision of such care, would require hospitalization, 
nursing home care, or other residential institutional care.  The 
need for a higher level of care shall be considered to be needed 
for personal health-care services provided on a daily basis in 
the veteran's home by a person who is licensed to provide such 
services or who provides such services under the regular 
supervision of a licensed health-care professional.  38 U.S.C.A. 
§ 1114(r); see also 38 C.F.R. § 3.350(h).

While the Veteran is in receipt of special monthly compensation 
at the 'l', 'p', and 'r' rates, he is receiving less than the 
maximum schedular amount (currently $4,667) of special monthly 
compensation benefits.  Id.  Moreover, the most recent clinical 
evaluation of the Veteran, completed by his private physician in 
December 2010, reflects that he has been hospitalized since 
December 2009 for care of his service-connected and nonservice-
connected disabilities.  Therefore, consideration must be given 
to whether his service-connected disabilities, alone, require 
that "higher level of care" such that additional compensation 
is warranted.  The existence of the need for the Veteran to have 
the "higher level of care" shall be determined by a physician 
employed by VA or, in areas where no such physician is available, 
by a physician carrying out such function under contract or fee 
arrangement based on an examination by such physician.  See 38 
U.S.C.A. § 1114(r); see also 38 C.F.R. § 3.350(h).  

There are four aid and attendance evaluations of record, dated in 
November 2006, June 2007, December 2008, and December 2010.  
While all of them find that the Veteran is in need of aid and 
attendance, each of them come to that conclusion based on 
consideration of both his service-connected and nonservice-
connected disabilities.  Thus, a new evaluation is required.  
Because the Veteran is hospitalized, the RO must make 
arrangements for a VA physician, or another physician contracted 
by VA for this purpose, to complete an aid and attendance 
evaluation, taking into consideration only the Veteran's service-
connected disabilities, and to determine whether home care is 
insufficient such that he requires hospitalization, nursing home 
care, or other residential institutional care.

Accordingly, the appeal is REMANDED for the following actions:

1.  Arrange for the Veteran to be examined 
at his current inpatient facility by a VA 
physician or another physician contracted 
by VA for this purpose.  The physician 
must complete a VA aid and attendance 
examination report, taking into 
consideration the Veteran's service-
connected disabilities: loss of use of 
both feet, herniated intervertebral disc 
syndrome; status post prostate cancer; 
bladder incontinence; lumbosacral area 
scar.  After review of the claims file and 
examination of the Veteran, the VA 
physician or VA-contracted physician must 
determine whether his service-connected 
disabilities are so severe that he 
requires hospitalization, nursing home 
care, or other residential institutional 
care to the extent that home care is 
insufficient.  A complete rationale must 
be provided for the opinion stated.

2.  After undertaking the development 
above, readjudicate the Veteran's claim 
for a higher level of special monthly 
compensation.  If the benefit sought on 
appeal remains denied, provide a 
supplemental statement of the case to the 
Veteran and his representative, and an 
appropriate period of time in which to 
respond.  Thereafter, return the appeal to 
the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


